PER CURIAM.
Tray Charles Rudolph appeals the order summarily denying his motion for postconviction relief which raised twelve grounds for relief. See Fla. R. Crim. P. 3.850. We reverse the summary denial of the first ground for relief and remand for the postconviction court to either attach sufficient records to support a summary denial or to hold an evidentiary hearing. See Hird v. State, 204 So.3d 483, 485 (Fla. 5th DCA 2016) (citing Burgos v. State, 181 So.3d 572 (Fla. 5th DCA 2015) ). We affirm the summary denial of the remaining grounds. We note that review of grounds three through twelve has been waived. See Braddy v. State, 219 So.3d 803, 825 (Fla. 2017) (citing Duest v. Dugger, 555 So.2d 849, 852 (Fla. 1990) ).
AFFIRMED in part; REVERSED in part, REMANDED.
PALMER, TORPY and EISNAUGLE, JJ., concur.